Case pwns Document 402 Filed on 09/09/20 in TXSD Page 1 of 2

VICTOR JEWELL BLACK
TDC#1686499 S %
Pack Unit 0 O°, re
2400 Wallace Pack Rd.
Navasota, Texas 77868

 

pe . %,
Date: Dy 4 2ORD Ye,
David J. Bradley, Clerk
United States District Court
Southern District of Texas

P.O.BOX 61010
Houston, Texas. 77208

re: Civil Action No. 4:20-CV-01115

Dear Mr. Bradley

On July 26, 2020, I sent:to this-Gdaurt at" Rule:t5¢a) Amended
To Class Action. .' (Docket Entry Number 267). On (approximately)
August 03, 2020, I mailed a letter in reference to "a Recieving
Order". This letter was "ENTERED" on 08/06/2020 (Docket Entry
Number 295).

However, to this date I have:yet to recieve any answer pertain-
ing to my letter or the "Rule 15(a) Amended To Class Action Covid-

.(Docket Entry Number 267).
Can you please notify me of the status of my case? thank you

for your time and assistance in this matter.

pancerely |

Victor J. op
TDC#1686499

Pack Unit

2400 Wallace Pack Rd.
Navasota, Texas 7/7868

1 of l
aii. a fae x ghee, - i he eg cee
“ paces th te Rie cl ss a coe ar coma al Er or /. * h 7 ee 3 bdo evi a opanamesgiaBE IO an. ty ne A apt ER ME I ene’

Midis Blob. ¥lbkb494q
eVach lnk ited States Courts

istrict of Texes

500 WALLACE PACK Rd. <= eon —_
a Ine SEP
AWAVASITA TK 77 868 . a
oss Sy pes DISTRI COVR
Sootrern Diskeick OF VeK AS
“ PDST OFF ice BOX lol O10
on Houston, Texas NIAOK

 

YRRUEE LAG: ECaG PPP palgapees[fegpeaggfeapiadplepag] pelted filly

 

Case 4:20-cv-01115 D) bcument 402 Filed on 09/09/20 in T
